In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Dunne, J.), dated January 31, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The infant plaintiff was injured when she tripped and fell over the leg of a mobile display standing in an aisle of the defendant’s store. Viewing the evidence in the light most favorable to the plaintiffs (see, Hantz v Fishman, 155 AD2d 415), we find that the presence of the display in the aisle did not constitute an inherently dangerous condition (see, Varrone v Dinaro, 209 AD2d 508). Furthermore, since the display and its legs were readily observable by a reasonable use of one’s senses, the defendant had no duty to warn the infant plaintiff of this condition (see, Sewer v Fat Albert’s Warehouse, 235 AD2d 414; Binensztok v Marshall Stores, 228 AD2d 534; Ackermann v Town of Fishkill, 201 AD2d 441, 443).
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.